Citation Nr: 0312488	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for residuals of chronic 
anterior poliomyelitis, including muscle atrophy of the right 
leg.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1950 to March 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claim 
to reopen on the basis that new and material evidence had not 
been submitted.

The Board observes that the veteran's claim of entitlement to 
service connection for residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right leg, was 
first considered and denied by the RO in a January 1999 
determination.  Nonetheless, regardless of the RO's 
disposition of the veteran's claim for service connection for 
residuals of poliomyelitis, including muscle atrophy of the 
right leg, the Board is precluded from considering the 
substantive merits of the claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, 
although this issue was certified to the Board as entitlement 
to service connection for residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right leg, the 
Board finds that the issue is more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for residuals of chronic anterior poliomyelitis, 
including muscle atrophy of the right leg.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed rating decision dated January 1999, the 
RO denied service connection for residuals of chronic 
anterior poliomyelitis, including muscle atrophy of the right 
leg.

3.  The evidence associated with the claims file subsequent 
to the January 1999 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of chronic anterior poliomyelitis, 
including muscle atrophy of the right leg.

4.  During service, the veteran was diagnosed with muscular 
atrophy of the right lower extremity due to chronic anterior 
poliomyelitis, and this diagnosis resulted in the veteran's 
separation from service.

5.  The veteran's preexisting residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right leg, 
chronically worsened or increased in severity during service.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision denying the veteran's 
claim for service connection for residuals of chronic 
anterior poliomyelitis, including muscle atrophy of the right 
leg, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's January 1999 rating decision is new 
and material, and the veteran's claim for service connection 
for residuals of chronic anterior poliomyelitis, including 
muscle atrophy of the right leg, is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.156(a) (2002).

3.  The veteran's residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right leg, 
were aggravated during his active service.  38 U.S.C.A. 
§§ 1110, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for his residuals 
of chronic anterior poliomyelitis, including muscle atrophy 
of the right leg, on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to grant service connection, as well as provided a 
detailed explanation of why the requested benefit was not 
granted.  In addition, the rating decision and the statement 
of the case included the criteria for reopening previously 
denied claims and for granting service connection, as well as 
other regulations pertaining to his claim.  In particular, 
the February 2002 statement of the case notified the veteran 
of the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right leg, was 
first considered and denied in January 1999.  The veteran's 
claim was originally denied on the basis that the veteran's 
residuals of chronic anterior poliomyelitis existed prior to 
service, and that there was no evidence that it permanently 
worsened as a result of the veteran's service.  In denying 
the veteran's claim, the RO relied upon the veteran's service 
medical records and statements from the veteran.  The 
veteran's service medical records reveal that the veteran's 
entrance examination was negative for any evidence of chronic 
anterior poliomyelitis or residuals thereof.  However, a 
January 1951 treatment record indicates that the veteran was 
hospitalized due to unprogressive muscular atrophy of all of 
the muscles of his right lower extremity due to chronic 
anterior poliomyelitis, which was found to have existed prior 
to service.  The veteran, in his statements, indicated that 
he was treated for poliomyelitis when he was young, went 
through basic training in Texas, and that marching and work 
following basic training aggravated his right leg.  The 
veteran filed a notice of disagreement in March 1999, and a 
statement of the case was issued in April 1999.  However, the 
veteran failed to perfect his appeal.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.  
In this case, the veteran did not file a substantive appeal 
after the April 1999 statement of the case was issued.  
Therefore, this rating decision is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

Additional evidence regarding the veteran's residuals of 
chronic anterior poliomyelitis, including muscle atrophy of 
the right leg, has been associated with the claims file 
subsequent to the January 1999 rating decision.  This 
evidence includes a December 2000 statement from the veteran 
and an April 2003 VA examination report.  According to the 
veteran's statement, he stated that the Polio Foundation sent 
him to a hospital in 1943 or 1944 and that he was 
asymptomatic from that time until his entry into service in 
1950, but that his service aggravated his symptoms.  The 
April 2003 VA examination report showed that the veteran had 
amyotrophic weakness of the right leg, suggestive of a 
residual of old poliomyelitis, which preexisted the veteran's 
service, and that the veteran's neurological deficits 
increased in severity during the veteran's service.  

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
residuals of chronic anterior poliomyelitis, including muscle 
atrophy of the right leg.  The evidence not only supports the 
veteran's contention that he currently has residuals of 
chronic anterior poliomyelitis, but the VA examiner provided 
an opinion as to the onset and etiology of the veteran's 
muscle atrophy of the right leg.  Specifically, the Board 
notes that the VA examination report shows a diagnosis of 
amyotrophic weakness of the right leg, as a residual of 
poliomyelitis and the VA examiner noted that the veteran had 
a history of poliomyelitis prior to entering his service, 
residuals of which were not noted at his entrance 
examination, and that the veteran's atrophy of the right leg 
was an increase in the severity of the veteran's residuals of 
poliomyelitis.  In addition, the veteran's December 2000 
statement confirms that the veteran had poliomyelitis as a 
child.  The Board finds that this evidence is neither 
cumulative nor redundant, and that it is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the veteran submitted new and material 
evidence, and that his claim must be reopened.

The Board must now consider the veteran's reopened claim on 
the merits. A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2002).

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his or her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disability 
existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The veteran's December 2000 statement, as previously 
discussed, indicates that the veteran reported a 1943 or 1944 
hospitalization by the "Polio Foundation."  He also stated 
that he was asymptomatic between that time and his entrance 
into service, and that his induction physical examination was 
negative for polio residuals.  Likewise, he asserted that, if 
he had poliomyelitis as a child, his training in service 
aggravated it.

The veteran's April 2003 VA examination report indicates that 
a review of the veteran's claims file showed that the 
veteran's entrance examination was negative for any notations 
indicating that the veteran had poliomyelitis and that the 
veteran was diagnosed with unprogressive muscle atrophy of 
the right lower extremity due to chronic poliomyelitis, which 
resulted in the veteran's discharge.  The examiner also noted 
that the veteran's hospitalization occurred within 60 days of 
his entrance into service.  According to the report, the 
veteran reported that he had poliomyelitis at age 12 and had 
difficulty running as a child.  He also reported that he 
experienced muscle cramps and weakness in his right leg 
muscles during his service, wherein he served as a truck 
driver and did work requiring ambulation.  The veteran also 
stated that he had a slow deterioration in his gait since his 
discharge from service, but denied incontinence or numbness.   

Neurological examination showed that the veteran had normal 
tone, bulk, and muscle power of his upper extremities.  In 
the lower extremities, the right leg was more atrophied and 
smaller than the left leg and there was atrophy of the distal 
and proximal muscles in the right leg.  The tone was 
increased in both legs, more in the left, and the right leg 
was weaker than the left leg.  His gait was spastic with a 
tendency to favor his left leg.  The diagnoses were 
amyotrophic weakness of the right lower extremity, suggestive 
of a residual of old poliomyelitis, and a spastic gait with 
bilateral upper motoneuron findings, suggestive of 
myelopathy.  The examiner concluded that the veteran's 
poliomyelitis preexisted his entrance into service, on the 
basis that the veteran reported a history of physical 
limitations during childhood and that the veteran had 
complete muscle atrophy of the right leg.  The examiner 
opined that the etiology of the veteran's muscle atrophy was 
the anterior horn cells causing the atrophy of the distal and 
proximal muscles of the right leg, with weakness, and that 
muscle involvement in poliomyelitis tended to be asymmetric, 
with preference of one limb.  The examiner further concluded 
that there "was an increase in the severity of the veteran's 
neurological deficits during [his] service."  The examiner 
noted that his conclusion was based on the veteran's entrance 
examination, which was negative for any notations that the 
veteran had polio, and the diagnosis of muscle atrophy of the 
right lower extremity within 60 days of the veteran's 
entrance into service.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, the evidence establishes that the 
veteran clearly had chronic anterior poliomyelitis prior to 
his service.  While the Board acknowledges that the veteran's 
entrance examination report was negative for a notation 
indicating that the veteran had any residuals of 
poliomyelitis, his service medical records clearly indicate 
that the veteran was treated for muscle atrophy of the right 
lower extremity within 60 days of his entrance into service.  
Additionally, the veteran's statements are relevant to the 
issue at hand because the statements demonstrate a 
recollection of the veteran's condition when he entered 
service, in that he had poliomyelitis as a child, but had no 
observable residuals, except for difficulty running quickly, 
and his observation that his training and work while in 
service aggravated his right leg.  The Board, in particular, 
notes that the veteran is competent to testify as to his pre-
service medical history and the nature and onset of his 
symptoms, and finds that his history as provided to VA to be 
credible.  Therefore, the Board finds that the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
the veteran incurred chronic anterior poliomyelitis before 
entering service.  

Furthermore, the Board finds that the evidence establishes 
that the veteran's residuals of chronic anterior 
poliomyelitis, including muscle atrophy of the right lower 
extremity, were aggravated during his active service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (an award of service 
connection requires that a veteran incur or aggravate a 
disease or injury during service).  In this regard, the Board 
finds the April 2003 conclusion of the VA examiner to be 
dispositive.  Significantly, the Board notes that the VA 
examiner confirmed that the veteran's poliomyelitis 
preexisted his service and clearly concluded that his 
residuals of poliomyelitis increased in severity during the 
veteran's service, as the veteran was discharged as a result 
of his non-progressive muscle atrophy of the right leg.  In 
determining that the veteran's poliomyelitis worsened during 
his service, the VA examiner relied on the findings of the 
veteran's treating physicians in service, which found that 
the veteran's muscle atrophy was consistent with preexisting 
chronic anterior poliomyelitis.  The VA examiner also relied 
on the veteran's history of poliomyelitis as a child and the 
onset of the right leg muscle atrophy during service, which 
was a residual associated with poliomyelitis.  Thus, the VA 
examiner's opinion has significant probative value, as he 
based his opinion on review of the entire evidentiary record, 
consideration of the veteran's assertions and history, and a 
detailed review of relevant medical records.   Moreover, the 
VA examiner provided a clear rationale for his opinion as to 
why the veteran's muscle atrophy of the right lower extremity 
was an aggravation of the residuals of the veteran's chronic 
anterior poliomyelitis.   As such, the Board finds that the 
veteran is entitled to service connection for his residuals 
of chronic anterior poliomyelitis, including muscle atrophy 
of the right leg, as it was aggravated during service.

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for residuals of chronic 
anterior poliomyelitis, including muscle atrophy of the right 
leg.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of chronic 
anterior poliomyelitis, including muscle atrophy of the right 
leg.

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for residuals of 
chronic anterior poliomyelitis, including muscle atrophy of 
the right leg, is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

